
	
		II
		112th CONGRESS
		1st Session
		S. 1424
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To clarify the responsibilities of the Secretary of the
		  Interior in making a determination whether to take off-reservation land into
		  trust for gaming purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Off-Reservation Land Acquisition
			 Guidance Act.
		2.Off-reservation
			 land acquisition guidance
			(a)Definition of
			 off-Reservation landIn this Act, the term off-reservation
			 land means land that is—
				(1)located outside
			 of, and noncontiguous to, the reservation of an Indian tribe;
				(2)likely to qualify
			 for, result in, or be associated with the development of an Indian gaming
			 facility; and
				(3)located beyond a
			 reasonable commuting distance from the reservation of that Indian tribe.
				(b)ProcedureBefore determining whether to take
			 off-reservation land into trust for the benefit of an Indian tribe under
			 section 5 of the Act of June 18, 1934 (25 U.S.C. 465) (commonly known as the
			 Indian Reorganization Act), the Secretary shall evaluate—
				(1)the anticipated benefits to the Indian
			 tribe associated with taking the off-reservation land into trust; and
				(2)any concerns raised by applicable State and
			 local governments relating to the acquisition of the off-reservation
			 land.
				(c)Evaluation
				(1)Benefit to
			 tribeIn evaluating the anticipated benefits to the Indian tribe
			 of taking a parcel of off-reservation land into trust, the Secretary shall
			 prepare a report that includes an assessment of—
					(A)the impacts of
			 taking the applicable off-reservation land into trust on the on-reservation
			 unemployment rate;
					(B)the impacts of
			 taking the applicable off-reservation land into trust on reservation life and
			 tribal membership if the members, dependents, and descendants of the Indian
			 tribe relocate to the off-reservation land or adjacent communities;
					(C)the specific
			 on-reservation benefits of taking the off-reservation land into trust,
			 including an assessment of whether on-reservation jobs will be created and, if
			 so, the quantity of jobs expected to be created; and
					(D)whether the
			 tribal government can efficiently exercise the governmental and regulatory
			 responsibilities of the tribal government if a gaming facility is constructed
			 on the off-reservation land.
					(2)State and local
			 concernsIn evaluating any concerns raised by applicable State
			 and local governments relating to taking a parcel of off-reservation land into
			 trust, the Secretary shall prepare a report that includes an assessment
			 of—
					(A)whether the
			 transfer of jurisdiction to the Indian tribe over the parcel is likely to
			 disrupt established local governmental operations;
					(B)potential impacts
			 on real property taxes and special assessments on adjacent land and property,
			 including any impact on State and local governments resulting from the
			 exemption of the parcel from the taxation;
					(C)whether the
			 Indian tribe has submitted intergovernmental agreements necessary to address
			 State and local government concerns, including agreements regarding law
			 enforcement jurisdiction on the parcel;
					(D)the compatibility
			 of the anticipated use of the land with the zoning and land use requirements of
			 the applicable State and local governments;
					(E)traffic, noise,
			 and other negative effects on development associated with, or generated by, the
			 anticipated use of the land, including any impact on local water resources and
			 water and wastewater infrastructure; and
					(F)any potential
			 incompatible use between the anticipated use of the land and adjacent or
			 contiguous land zoned or used for—
						(i)national
			 parks;
						(ii)national
			 monuments;
						(iii)conservation
			 areas;
						(iv)national fish
			 and wildlife refuges;
						(v)daycare
			 centers;
						(vi)schools;
						(vii)churches;
			 or
						(viii)residential
			 developments.
						(d)Submission from
			 Indian tribeThe Indian tribe
			 requesting off-reservation land to be taken into trust under section 5 of the
			 Act of June 18, 1934 (25 U.S.C. 465) (commonly known as the Indian
			 Reorganization Act) shall disclose and submit to the Secretary—
				(1)any plan, contract, agreement, or other
			 information relating to the use, or intended use, of the off-reservation land
			 by the Indian tribe, along with written documentation of the plan, contract, or
			 agreement;
				(2)a request for a written opinion from the
			 Office of Indian Gaming that the off-reservation land is eligible for gaming;
			 and
				(3)any other information the Secretary
			 requires in determining whether to take the off-reservation land into trust for
			 the benefit of the Indian tribe.
				(e)ApplicabilityThe
			 Secretary shall not take the applicable off-reservation land into trust under
			 section 5 of the Act of June 18, 1934 (25 U.S.C. 45) (commonly known as the
			 “Indian Reorganization Act”), unless the Secretary determines that—
				(1)the Indian tribe
			 has adequately addressed the concerns identified in the written assessments
			 under subsection (c)(2);
				(2)the Indian tribe
			 has provided the information required under subsection (d); and
				(3)the proposed use
			 of the land by the Indian tribe is compatible with State and local requirements
			 for planning and zoning and public health and safety.
				3.Stay of
			 decisionmaking
			(a)In
			 generalUnless explicitly required by an Act of Congress, the
			 Secretary shall not approve any application for taking off-reservation land
			 into trust that is pending on the date of enactment of this Act until the date
			 on which the Secretary promulgates regulations to carry out this Act.
			(b)Future
			 effectAll applications for taking off-reservation land into
			 trust that are pending on the date of enactment of this Act shall be subject to
			 the provisions of the regulations described in subsection (a).
			
